In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                               No. 02-19-00235-CV

IN THE INTEREST OF Y.J., A CHILD         §    On Appeal from the 323rd District
                                              Court

                                         §    of Tarrant County (323-107644-18)

                                         §    December 19, 2019

                                         §    Opinion by Justice Birdwell

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that the

trial court reversibly erred in the part of its order awarding joint managing

conservatorship.   We reverse the part of the trial court’s order appointing joint

managing conservators, and we remand the case to the trial court for a new trial on

the conservatorship and adoption issues, as set forth in this court’s memorandum

opinion. The trial court must commence a new trial no later than 180 days after the

date this court issues the mandate in this appeal. See Tex. Fam. Code Ann.

§ 263.401(b-1).
      It is further ordered that each party shall bear their own costs of this appeal, for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Wade Birdwell
                                          Justice Wade Birdwell